Citation Nr: 0734242	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter 




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
May 1942, missing status in May 1942 and from September 1942 
to March 1945, no casualty status from May 1942 to August 
1942, recognized guerrilla service from March 1945 to May 
1945, and regular Philippine Army service from May 1945 to 
March 1946.  The appellant seeks survivng spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2005 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claims for service connection for the 
veteran's cause of death, nonservice-connected death pension 
benefits, and accrued benefits.  In August 2007, the 
appellant testified before the Board.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed cirrhosis 
of the liver, from which he died in July 1990.  This 
condition was not caused by any incident of service.  

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran is not presumed to have died of a service-
connected disability.
  
4.  The veteran did not possess the requisite service to 
qualify for a nonservice-connected death pension disability 
pension for his surviving spouse.  

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and there is no 
indication that he had any service-connected disabilities. 

6.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in November 2004, 
more than 10 years after the veteran's death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).  

2.  The service requirements for eligibility for nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.40, 3.203 (2007).    

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).   

4.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cirrhosis of the liver, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in July 1990.  A July 1990 death certificate 
listed his cause of death as cirrhosis of the liver and noted 
that there had been a two year interval between the onset of 
the disease and his death.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran was 
treated for a stomach ache in service.  The evidence of 
record does not show that the veteran had any liver diseases 
while in recognized service or within any applicable 
presumptive period following his service.  

The appellant submitted an April 2005 letter from a physician 
who worked at a rural health unit from 1988 to 1991.  She 
stated that she was on official leave on the day after the 
veteran died and that another physician was taking over her 
functions.  She reported that the other physician signed the 
veteran's death certificate on her behalf and also recorded 
the cause of death and interval between onset and death.  She 
stated that this other physician had died a few years 
previously.  She further reported that she was unable to 
provide any of the veteran's medical records because she no 
longer worked at the rural health unit.  She also stated that 
she could not make any recollection of whether she had once 
treated the veteran for cirrhosis of the liver due to the 
numerous amount of patients she treated every day.  

The appellant and her daughter testified before the Board at 
a travel board hearing in August 2007.  The appellant 
testified that the veteran fought against the Japanese with 
the Americans during his period of service and never 
surrendered to the Japanese.  She reported that her husband 
was unable to seek medical treatment during that time.  The 
appellant's daughter testified that the veteran had told her 
that he had suffered from a stomach ache in November 1942 
during service.  He also told her that his sergeant suggested 
that he report for medical treatment.  He further told her 
that he was given three tablets for his stomach ache.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no probative evidence 
of a direct medical nexus between military service and the 
cause of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, cirrhosis of the liver was not diagnosed within one 
year of separation, so presumptive service connection for 
cause of the veteran's death is not warranted.   

The Board has also considered the appellant's and her 
daughter's assertions that the veteran's death was related to 
his active service.  The appellant and her daughter, however, 
as laypersons, are not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the evidence shows that the veteran developed 
cirrhosis of the liver, which led to his death, many years 
after service.  This fatal condition was not 
service-connected, nor does any competent medical evidence of 
record demonstrate that it was caused by any incident of 
service.  Additionally, the competent medical evidence of 
record is against a finding that the veteran's cirrhosis was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.

As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).                    

Nonservice-connected Death Pension Benefits

A nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541.  

To establish basic eligibility for nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who 
had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), 3.6(b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).    

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA. Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  The appellant's service has been verified in this case, 
as described above.    

The veteran was in beleaguered status from December 17, 1941, 
to May 5, 1942.  The veteran was in missing status from May 
6, 1942, to May 24, 1942, and from September 1, 1942, to 
March 17, 1945.  He had "no casualty status" from May 25, 
1942, to August 31, 1942.  He had recognized guerrilla 
service from March 18, 1945, to May 24, 1945, and finally, he 
served with the Philippine Commonwealth Army from May 25, 
1945, to March 26, 1946.    

Persons with service in the Philippine Commonwealth Army, 
U.S. Armed Forces, Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension in this case.    

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the appellant's service.  
Therefore, the Board must deny the appeal. As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. 129, 131-
32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the appellant testified in August 2007 
that she is receiving benefits from the government of the 
Republic of the Philippines based on the veteran's service.  
However, the veteran did not have the requisite type of 
service to establish entitlement to VA death pension 
benefits.  Accordingly, the Board finds that entitlement to 
VA nonservice-connected death pension benefits must be 
denied.      
Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based upon existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).   

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).   

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b) 
(2007).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2007).   

As noted above, the evidence shows that the veteran died in 
July 1990.  A review of the claims folder demonstrates that 
there were no service connection claims pending at the time 
of his death, and does not reveal that he had any service-
connected disorders.   

In Jones, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.  As noted above, no 
such claim was pending at the time of the veteran's death.   

In November 2004, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  It is clear 
that the appellant did not file her application for accrued 
benefits within one year of the veteran's death.  In fact, 
the application was received more than 10 years after his 
death.  38 C.F.R. § 3.1000(c) (2007); see 38 C.F.R. 
§ 3.152(b).   

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
and because the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  38 C.F.R. § 
3.1000(c); see 38 C.F.R. § 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, and the appellant's claim must be denied because of 
the absence of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The law, not the evidence, controls the outcome of this 
claim.  See Sabonis, supra.  The benefit-of-the-doubt rule 
does not apply because the law is dispositive and the 
critical facts are not in dispute.  38 U.S.C.A. § 5107(b) 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, January 
2005, and October 2007; rating decisions in March 2005 and 
May 2005; and a statement of the case in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for service connection for cause of the 
veteran's death because there is no competent evidence that 
the veteran's diagnosed disorder is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility to nonservice-connected death pension benefits is 
denied.  

Eligibility to accrued benefits is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


